            Case 1:18-cv-00715-DLC Document 73
                                            70 Filed 04/12/21
                                                     04/08/21 Page 1 of 3
                                                                        2




Robert F. Walsh
1650 Market Street | One Liberty Place, Suite 1800 | Philadelphia, PA 19103-7395
Direct 215.864.7045 | Fax 215.399.9618

7 Times Square| Suite 2900 | New York, NY 10036-6524
Direct 212.244.9500 | Fax 215.399.9618
walshr@whiteandwilliams.com | whiteandwilliams.com



                                                      April 8, 2021

via ECF

Honorable Denise L. Cote
United States District Judge
United States Courthouse
500 Pearl Street, Room 1040
New York, NY 10007

RE:      Syngenta Crop Protection, LLC v. Ins. Co. of N. Am., et al.,
         No. 18-CV-715 (DLC)
         MOTION TO FILE DOCUMENTS UNDER SEAL

Dear Judge Cote:

      We represent the defendants, Insurance Company of North America, Inc., Century
Indemnity Company, and ACE Property Casualty Insurance Company (hereinafter collectively
“INA Companies”) in this action.

        The INA Companies are preparing to file their reply papers for their Motion To Confirm
Arbitration Award [ECF No. 54.] We are writing pursuant to Rule 8 of Your Honor’s Rules to
request that the Court permit the INA Companies to file redacted versions of “Defendants’ Reply
Brief in Support of Defendants’ Motion to Confirm Arbitration Award” and the Declaration of
Robert F. Walsh in Further Support of Defendants’ Motion to Confirm Arbitration Award.” In
addition, Defendants request to file copies of Exhibits “A,” “B” and “C” of the Walsh
Declaration under seal.

        The Court has previously granted the INA Companies’ motion to file redacted or sealed
versions of the documents submitted in connection with the INA Companies’ Motion to Confirm
Arbitration Award. (See sealing order at ECF No. 60.) Like the initial moving papers, the reply
brief and Declaration contain discussion of the contents of the sealed Arbitration Award. Also
Exhibits “A”- “C” of the Declaration are filings submitted in the arbitration that are replete with
discussion of the sealed Arbitration Award and the underlying confidential settlement agreement
that was the subject of the arbitration. Thus, we submit that the reasons the Court granted the
INA Companies’ motion to redact or seal portions of the initial moving papers apply equally to
the reply papers.

                      Delaware | Massachusetts | New Jersey | New York | Pennsylvania | Rhode Island
            Case 1:18-cv-00715-DLC Document 73
                                            70 Filed 04/12/21
                                                     04/08/21 Page 2 of 3
                                                                        2

   Honorable Denise L. Cote
   April 8, 2021
   Page 2


          Therefore, the INA Companies respectfully request that the Court permit them to: (1) file
   redacted versions of (a) “Defendants’ Reply Brief in Support of Defendants’ Motion to Confirm
   Arbitration Award; and (b) the “Declaration of Robert F. Walsh In Further Support of
   Defendants’ Motion to Confirm Arbitration Award;”; and (2) file Exhibits “A,” “B” and “C” of
   the Walsh Declaration under seal.

          Thank you for your consideration of this correspondence.

                                                      Respectfully submitted,
                                                      WHITE AND WILLIAMS LLP

                                                       s/Robert F. Walsh

                                               BY:    Robert F. Walsh

   Enclosures
   cc:    Counsel for Plaintiff Syngenta (via ECF)




The proposed redactions are
approved, and the motion to
seal is granted.       4.12.21.
        Case
         Case1:18-cv-00715-DLC
              1:18-cv-00715-DLC Document
                                 Document70-1
                                          73 Filed
                                              Filed04/12/21
                                                    04/08/21 Page
                                                              Page31ofof31




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

SYNGENTA CROP PROTECTION LLC,                   :
                                                :
                               Plaintiff,       :
                                                :
                  -against-                     :
                                                : No. 18-CV-715 (DLC)
INSURANCE COMPANY OF NORTH                      :
AMERICA, INC., CENTURY                          :
INDEMNITY COMPANY, AND ACE                      :
PROPERTY & CASUALTY INSURANCE                   :
COMPANY,                                        :
                                                :
                               Defendants.      :

                                             ORDER

       AND NOW, this _____ day of __________________, 2021, upon consideration of the

Defendants’ Motion to Seal, it is hereby ORDERED that said Motion is GRANTED.

Defendants may file redacted versions of (1) “Defendants’ Reply Brief in Support of Motion to

Confirm Arbitration Award” and (2) the “Declaration of Robert F. Walsh in Further Support of

Defendants’ Motion to Confirm Arbitration Award.”          In addition, Defendants may file under

seal copies of Exhibits “A,” “B” and “C” of the Walsh Declaration. Such documents shall be

filed under seal and shall remain confidential and under seal until further order of this Court.



                                               UNITED STATES DISTRICT COURT

                                                 ________________________________________
                                                                                        J.
